                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

 GERALD PATTERSON                                                                     PLAINTIFF

 v.                                   Civil No. 2:19-CV-02014

 SHERIFF JIMMY STEVENS, CAPTAIN                                                   DEFENDANTS
 LISA HUDDLESTON (Jail Administrator),
 LIEUTENANT RYAN JONES (Assistant Jail
 Administrator), CAPTAIN KEN SMITH and
 JOHN OR JANE DOE MEDICAL
 PROVIDER

                                    OPINION AND ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

       Plaintiff filed his Complaint on January 24, 2019. (ECF No. 1). He was granted in forma

pauperis (IFP) status on January 31, 2019. (ECF No. 6). Plaintiff alleges his constitutional rights

were violated by the denial of medical care and the conditions of confinement while incarcerated

in the Johnson County Detention Center (JCDC) starting on September 1, 2017. (ECF No. 1 at 2,

5). Specifically, he alleges he is 63 years old and was in “good condition” upon entering JCDC

but suffered from “advancing neuropathy.” (Id. at 4, 5). He alleges that if his neuropathy had

been treated he could live a normal life. He alleges he was denied “needed care due to budget

constraints” and is now confined to a wheelchair. (Id.). Plaintiff alleges it is the policy of the

facility to only provide access to a nurse who is available once a week. He alleges this nurse “does

not have the capacity to diagnose advanced medical conditions. When he does it is often akin to


                                                 1
medical malpractice which I can prove.” (Id. at 6). He further alleges he lost several teeth from

scurvy due to the lack of fruits and vegetables at the facility. (Id. at 4, 7). He alleges he has been

incarcerated for more than 16 months without seeing a judge 1 and was forced to lay on a mat on a

concrete floor in an unheated cell for 12 hours a day. (Id. at 4).

         Plaintiff proceeds against all Defendants in their official and personal capacity. (Id. at 5).

He seeks compensatory and punitive damages. He alleges he made an annual income of $150,000

per year and estimates he could have worked for another ten years if he had not been incarcerated.

He asks for $1.5 million dollars. (Id. at 7).

                                           II. LEGAL STANDARD

         Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff



1 A review of Plaintiff’s Johnson County record indicates he appeared in court to enter a negotiated plea of guilty to

a felony theft charge on August 31, 2017, in case number 36CR-17-85. On September 1, 2017, a new charge of
felony theft was entered against him in case number 36CR-17-263. This case remains open. He was appointed a
public defender in both cases. He was found unfit to stand trial in the second case on February 21, 2018, and
committed to the custody of the Department of Health and Human Services. The Order finding him fit was filed on
December 3, 2018. Record available in Arkansas Court Connect, last accessed March 30, 2019.

                                                          2
must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                          III. ANALYSIS

        Plaintiff fails to state any plausible claims against any of the named Defendants. Plaintiff’s

personal capacity claims against these Defendants are therefore subject to dismissal. “Liability

under Section 1983 requires a causal link to, and direct responsibility for, the deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (citing Rizzo v. Goode, 423 U.S. 362,

370 (1976)). Thus, to state a cognizable Section 1983 claim, a complaint must set forth specific

factual allegations showing what each named defendant did, or failed to do, that allegedly violated

the plaintiff's federal constitutional rights. Martin, 780 F.2d at 1337.

        Defendants are listed in the caption of the case and in Plaintiff’s claim for denial of medical

care. (ECF No. 1 at 2-3, 5). They are not named for any of his other allegations. Plaintiff does

not provide any specific factual allegations detailing how they were involved in, or responsible

for, any purported violation of his constitutional rights. Plaintiff therefore fails to state any

cognizable claims against the Defendants. To the extent Plaintiff named Defendants because they

are in positions of authority in JCDC, he may not bring a claim solely on the theory of respondeat

superior. See Monell v. Department of Social Services, 436 U.S. 654, 694 (1978) (A claim of

deprivation of a constitutional right cannot be based on a respondeat superior theory of liability.).

        Even if one were to assume arguendo their involvement in his denial of medical care claim,

Plaintiff fails to state sufficient facts to support a cognizable denial of medical care claim. The

Eighth Amendment prohibition of cruel and unusual punishment prohibits deliberate indifference

to prisoners’ serious medical needs. Luckert v. Dodge County, 684 F.3d 808, 817 (8th Cir. 2012).

Thus, to prevail on his Eighth Amendment claim, Plaintiff must prove that Defendants acted with

deliberate indifference to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976).
                                                   3
       The deliberate indifference standard includes “both an objective and a subjective

component: ‘The [Plaintiff] must demonstrate (1) that [he] suffered [from] objectively serious

medical needs and (2) that the prison officials actually knew of but deliberately disregarded those

needs.’” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v. Carnahan, 132

F.3d 1234, 1239 (8th Cir. 1997)).

       Plaintiff provides only conclusory statements that he was denied medical care for his

“advancing neuropathy.” Plaintiff alleges no facts concerning any of the following: where he

received his diagnosis of neuropathy; what symptoms his neuropathy caused; what medical care

or treatment was needed; whether he placed medical care requests for his condition using the

proper jail procedure, and was denied; how the denial affected his symptoms; or, whether he

suffered any injuries due to the alleged denial of care. Nor has he alleged he suffered any

detrimental effects to his disease prognosis due to the alleged denial of medical care (other than to

state he now uses a wheelchair). Finally, Plaintiff was not in the in the custody of Johnson County

from February 2018 through December 2018. As noted above, even a pro se Plaintiff must allege

specific facts sufficient to support a claim.     Martin, 780 F.2d at 1337. Plaintiff has not.

Accordingly, he fails to state any plausible personal capacity against the Defendants.

       Plaintiff also fails to state any cognizable official capacity claims against Johnson County.

His sole official capacity claim is that it was the policy of the county to employ a nurse whose lack

of diagnostic skill amounted to medical malpractice. Mere negligence or medical malpractice,

however, are insufficient to rise to a constitutional violation. Dulany v. Carnahan, 132 F.3d 1234,

1239 (8th Cir. 1997) (citation omitted). Further, “[a] prisoner’s mere difference of opinion over

matters of expert medical judgment or a course of medical treatment fail[s] to rise to the level of a




                                                 4
constitutional violation.” Taylor v. Bowers, 966 F.2d 417, 421 (8th Cir. 1992). Accordingly,

Plaintiff fails to state any cognizable official capacity claims against Johnson County.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g). The

Clerk is directed to place a § 1915(g) strike flag on the case.

       IT IS SO ORDERED this 1st day of April 2019.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  5
